Citation Nr: 1748656	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  10-27 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected residuals of a left hand avulsion fracture of the dorsal distal phalangeal base of the fourth finger. 

2.  Entitlement to service-connection for a left shoulder disability. 

3.  Entitlement to service connection for bilateral shin splints. 

4.  Entitlement to service connection for a bilateral knee disability, to include as secondary to shin splints. 

5.  Entitlement to service connection for inflamed liver, secondary to medication for service-connected condition. 

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 
 
(The issues of entitlement service connection for allergies, arthritis, a back condition, a right hand disability, erectile dysfunction, headaches, sleep apnea, tinnitus, bilateral lower extremity neuropathy, bilateral carpal tunnel syndrome, and for a right shoulder disability are addressed in a separate decision). 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from to August 1980 to October 1982. 

This case comes before the Board of Veterans' Appeals (the Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas. 

The Veteran filed a notice of disagreement in October 2009 and a statement of the case was issued in June 2010.  The Veteran perfected an appeal to the Board in a July VA Form 9.  After receipt of additional evidence, a supplemental statement of the case was issued in April 2015.  

The Veteran appeared at a videoconference hearing regarding the above matters in November 2016 before the undersigned Veterans' Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  

At the November 2016 hearing, the Veteran expressed that his attorney of record at the time, J. Michael Woods did not represent him on the above listed issues, and had acted without his permission to cancel the hearing with regard to those issues.  He stated Mr. Woods' representation was limited to the issues that are addressed in a separate decision by the Board.  The Veteran's testimony was reduced to writing in the transcript and was received within 90 days of the notification of transferring his case to the Board.  Therefore, the Veteran has effectively terminated representation by J. Michael Woods with regard to the matters listed above.  See C.F.R. §§ 14.631(f); 20.1304(1) (2016).

The issue of entitlement to a TDIU has been inferred by the Veteran's statements indicating he cannot obtain or maintain substantially gainful employment due to his service-connected disability.  See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447.  It is considered to have been raised by the record as "part and parcel" of the underlying claim for an increased rating.  Id. at 453-54.  

The issues of entitlement to a compensable disability rating for service-connected residuals of a left hand avulsion fracture of the dorsal distal phalangeal base of the fourth finger; service connection for bilateral shin splints; service connection for a bilateral knee condition, to include as secondary to shin splints; service connection for inflamed liver, secondary to medication for service-connected condition; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left shoulder disability was not show in service and is not etiologically related to an event, disease, or injury of service origin. 


CONCLUSION OF LAW

The Veteran's left shoulder disability was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1.110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a letter from May 2009, with respect to the issue of entitlement to service connection for a respiratory disorder.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned VLJ in November 2016.  As there is no allegation that either of the hearings provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additionally, a disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b) (2016).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016); Walker v Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 263 (2015).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b) (2016).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Of note, the Court of Appeals for Veterans Claims has found that a layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Nevertheless, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also 38 C.F.R. § 3.159 (a)(2).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Left Shoulder Disability

The Veteran was afforded a VA examination in June 2013 in connection with the current claim for service connection for a left should disability.  At that time the examiner identified that the during the pendency of the claim the Veteran had the current left shoulder disabilities of arthritis, bursitis, impingement syndrome, and was status post a Mumford procedure with subacromial decompression and bursectomy with AC joint arthritis.  These conditions and surgery are documented in the Veteran's medical records.  They are sufficient to establish the first Hickson element, a current disability. 

During the Veteran's service he suffered a left shoulder injury while playing football.  Service treatment records (STRs) indicate that he suffered a mild separated shoulder at the time.  The Veteran testified he was put on light duty following the injury.  This was not documented in the STRs or the Veteran's personnel record, but the Veteran is competent to testify to the events he personally experiences.  There are no other documented left shoulder injuries or complaints from the Veteran's service records.  The left shoulder injury is sufficient to establish  the second Hickson element, an in-service event or injury that may be related to his current disability. 

Having met both the first and second Hickson elements, VA must consider whether the current disability and the event or injury in service are, in fact, related to one-another.  This requires what is known as a "nexus opinion."  VA obtained a nexus opinion from a medical professional in this matter, as found in the June 2013 VA examination report.  The examiner found the Veteran's current left shoulder disabilities were less likely than not related to the Veteran's in-service injury.  The examiner supported the opinion with sound medical reasoning recounting the Veteran's medical records and lay statements.  The examiner noted that the Veteran had an examination in 2006 that found no left shoulder disability.  An x-ray at the time did not show any arthritis.  It was not until 2008 that arthritis was diagnosed and demonstrated in imagining.  In 2011 a Mumford procedure was performed to alleviate the associated pain.  The examiner stated the evidence indicated the 2008 arthritis and symptoms associated with the 2011 Mumford procedure were all new and not associated with the in-service injury.  The examiner's report and opinion are consistent with the record of medical evidence, are well reasoned, and come from a medical professional.  The Board affords this opinion substantial probative value.  

The Veteran has testified that his current shoulder disabilities are related to his in-service injury.  The record does not support that the Veteran is competent to provide testimony as to the medical etiology of his should condition.  Therefore, his testimony regarding this matter is not probative.  

The Veteran has also testified that the examination was not adequate because it did not consider his in-service injury.  However, it appears that when the Veteran testified to this, he was referring to a medical examination in a prior claim that was performed in 2006.  As noted above, the June 2013 examiner specifically indicated a review of the record and mentioned the Veteran's in-service injury.  Thus, the Veteran's contention that there was an inadequate examination or opinion is not valid.

The Board has also considered weather the Veteran's left shoulder disability can be granted service connection under the presumptive provisions for chronic diseases.  Arthritis is considered a chronic disease.  See 38 C.F.R. § 3.309 (2016).  However, the evidence does not indicate this condition was manifested to a compensable level within one year of separation of service or that the Veteran has experienced a continuity of symptomology from service to present regarding the arthritis.  There is no evidence of arthritis in service or within one year of service.  The Veteran's reports of pain are not sufficient to establish arthritis.  Further, the Veteran's arthritis was not documented until 2008.  As the June 2013 examiner noted a previous x-ray in 2006 indicated there was no arthritis present.  Therefore, the weight of the evidence is against establishing the condition was manifested to a compensable degree within one year of separation of service.  Further, although the Veteran has reported continuous pain since service in his left shoulder, the pain cannot be linked to the chronic condition of arthritis because it was not present until after the 2006 x-rays at the earliest.  Therefore, the weight of the evidence is against establishing either that the Veteran had a chronic condition manifest to a compensable level within one year of separation from service or that he had a continuity of symptomatology of a chronic condition following separation of service. 

Thus the weight of the evidence is against finding the Veteran's current left shoulder disabilities are etiologically related to his active military service. 


ORDER

Entitlement to service-connected for a left shoulder disability is denied.


REMAND

Left Hand

The record indicates the Veteran's hand condition may have worsened since the last VA evaluation of the Veteran's functional limitations from service-connected disabilities in May 2011.  The Veteran specifically alleged at his November 2016 hearing that the condition had become worse and he has had two surgeries on his hand since that examination.  The Veteran's treatment records indicate he has had carpal tunnel surgery which may have had an effect on his hand condition.  As the evidence suggests the Veteran's condition may have worsened, a new examination to evaluate the Veteran's claim is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).

Bilateral Shin Splints

The Veteran has filed a claim for bilateral shin splints.  He was afforded an examination for the condition in July 2011.  That examination report indicates the Veteran experienced pain that he associated with shin splints, but upon performing a nuclear bone scan, there was no evidence of shin splints.  However, the scan did note that there was an old or chronic avulsion injury present.  The examiner did not provide an opinion as to whether this condition was related to the Veteran's service.  The examiner should have considered whether this condition was the cause of the Veteran's pain and whether it was related to his service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore a remand is necessary to obtain a supplemental medical examination on this issue. 

Bilateral Knee Condition

The Veteran has claimed a bilateral knee condition is secondary to his shin splints.  As such a claim is premised on shin splints being service connection, the issue of service connection for his knee conditions cannot be resolved before determining entitlement to service connection for shin splints.  Therefore, the two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on another issue).  Thus this issue must be remanded along with the issue of shin splints.  Further, if the Veteran's shin splints are determined to be service connected, an addendum opinion on the whether the Veteran's knee conditions are secondary to the shin splints will be necessary.  Thus, a remand is necessary with regard to this issue. 



Inflamed Liver

The current evidence of record does not support that the Veteran has or has had an inflamed liver.  However, at the Veteran's hearing, he stated that a Dr. C had diagnosed him with an inflamed liver.  These records are relevant and have not been associated with the claims file.  It is unclear if there has been a sufficient attempt to obtain these records.  Further, the condition is claimed as secondary, in part, due to the service-connected left hand disability that will be remanded.  Thus, there is reason to believe the remand of that claim may produce relevant evidence to the liver claim.  Therefore, upon remand, the AOJ should contact the Veteran to identify the source of these records, and then take proper measures to obtain and associate the records with the claims file. 

The Veteran is reminded, however, that the duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran does not identify the source of the diagnosis, the records cannot be obtained, and will not be part of the record on which his claim is readjudicated

TDIU

As noted above, the Veteran's TDIU claim is inferred from the increased rating claim for the left hand disability.  This condition is considered "part and parcel" and thus is inextricably intertwined.  See Rice v. Shinseki, 22 Vet. App. 447.  Therefore, the remand of the left hand claim necessitates remanding the TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide names, addresses and approximate dates of treatment of all private medical care providers who have treated him for his left hand disability, shin splints, knee disability, and liver since approximately April 2009.  

The Veteran should be provided the appropriate releases for VA to obtain any identified sources of treatment.  

Thereafter, the AOJ should attempt to obtain outstanding records from any identified sources for which the Veteran has provided appropriate signed releases.  Any records obtained should be associated with the claims file. 

All attempts to obtain these records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  Obtain any outstanding VA treatment records of the Veteran, and associate them with the claims file.

All attempts to obtain these records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

3.  After the above development has been accomplished, forward the Veteran's claims file to an appropriate examiner to evaluate the current nature and severity of the Veteran's service connected left hand disability.  

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  

Any indicated tests and studies must be accomplished.  

All clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner is requested to provide an opinion concerning any functional impairment resulting from the Veteran's service-connected left hand disability. 

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  After the above development has been accomplished, forward the Veteran's claims file to an appropriate examiner to evaluate the current nature, severity and etiology of the Veteran's bilateral shin splints.  

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  

Any indicated tests and studies must be accomplished.  

All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:
	
a.  Identify all current diagnoses that may be associated with the pain the Veteran has referred to as "shin splints."

b.  For each diagnosis identified, state whether it is at least as likely as not (a probability of 50 percent or greater) that the diagnosed condition is related to an event, disease, or injury during the Veteran's active service. 

c.  If a condition is identified as at least as likely as not related to the Veteran's service, then identify any knee disability, for which the Veteran can be diagnosed. 

d.  For each identified knee disability, state whether it is at least as likely as not (a probability of 50 percent or greater) that the diagnosed condition is secondary to the Veteran's shin splint related disability. 

e.  For each identified knee disability, state whether it is at least as likely as not (a probability of 50 percent or greater) that the diagnosed condition is aggravated by the Veteran's shin splint related disability.

The examiner should address all relevant evidence in the record pertaining to the etiology of the Veteran's shin splints, including the Veteran's STRs and the July 2011 VA examination.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  If evidence is obtained that documents a liver disability, then forward the Veteran's claims file to an appropriate examiner to evaluate the current nature, severity and etiology of the Veteran's liver condition 

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  

Any indicated tests and studies must be accomplished.  

All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:
	
a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed liver disorder is related to an event, disease, or injury during the Veteran's active service. 

b. Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed liver disorder is secondary to the Veteran's service-connected disabilities, including any medication taken for such disabilities.  

c.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed liver disorder is aggravated by the Veteran's service-connected disabilities, including any medication taken for such disabilities.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


